Citation Nr: 1749926	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He died in October 1975.  The appellant is the Veteran's surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Board remanded this case for additional development.  A review of the evidence of record reveals a remand directive was not complied with.  

Pursuant to the February 2017 remand, the AOJ was to ask the Appellant to identify any treatment providers the Veteran saw during his lifetime, for his eye and lung disorders.   In a May 2017 letter to the appellant, the RO asked generally for "any information or evidence", but did not specifically "ask the appellant to identify the provider(s) of any medical reports pertaining to the Veteran during his lifetime for his eye and lung disorders."  This was not in compliance with the Board's February 2017 remand directives and was prejudicial because the evidence of record was absent of any treatment records relating to the Veteran during his lifetime.  

The appellant previously indicated that the Veteran had sought treatment, to include removal of one of his lungs, at a VA facility in Oteen, North Carolina.  See appellant's statement dated in October 2013.  The Board requested and the RO sought records of care at a VA Medical Center in North Carolina but no records were available.  Nevertheless, in view of the destruction of some of the Veteran's service treatment records and VA heightened duty to assist, the appellant must be provided an opportunity to specifically identify any other sources of medical care for lung and eye disorders during the Veteran's lifetime.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992);Stegall v. West, 11 Vet. App. 268, 271 (1998).  

More importantly, the RO's May 2017 letter was addressed to the appellant at a post office box in Traveler's Rest, South Carolina.  The appellant provided a handwritten response the same month.  However, in July 2017, the RO mailed a supplemental statement of the case to an older address in Taylors, South Carolina which was returned as undelivered.  Therefore, a copy of the July 2017 supplemental statement of the case must be mailed to the appellant at the most recent address of record consistent with the May 2017 letter and the appellant's response.  

In light of the above, remand is warranted to ensure compliance with the Board's remand and due process requirements.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Board's February 2017 remand, request the Appellant to identify the provider(s) of any medical treatment to the Veteran, during his lifetime, for his eye and lung disorders.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

2.  If any additional medical evidence is received pertaining to the Veteran's lung and/or eye disorder, obtain a medical opinion from a VA examiner concerning the nature and etiology of the Veteran's lung and eye disorders.  The claims file should be made available to and reviewed by the examiner. After a review of the claims file, including the lay statements provided by the appellant, the examiner should address the following:

(a)  Identify all lung and eye conditions the Veteran had during his lifetime; 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed lung or eye disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service. 

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's pre-service lung or eye disorders were aggravated by an event, injury or disease incurred in service.

(d)  If it is determined that the Veteran had a lung and/or eye condition that had its onset in service or is related to his military service, or was aggravated by service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung and/or eye disorder contributed to the cause of the Veteran's death.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  After completion of the above and any other development deemed necessary, readjudicate the Appellant's claim.  If the claim on appeal remains denied, the Appellant and her representative should be furnished a Supplemental Statement of the Case mailed to the most recent address of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

